 4:15-cr-03110-JMG-CRZ Doc # 131 Filed: 10/05/20 Page 1 of 1 - Page ID # 333




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                  4:15CR3110 AND 4:16CR3030

     vs.
                                                         ORDER
ALAN J. OSTRANDER,

                   Defendant.



     Defendant is released subject to the following:

     1)    Defendant shall appear at a revocation hearing to commence before
           the Honorable John M. Gerrard, United States District Judge, in
           Courtroom 1, United States Courthouse, Lincoln, Nebraska, at 2:30
           p.m. on November 6, 2020


     2)    Defendant shall comply with all terms and conditions of supervised
           release which were imposed at sentencing, and the following
           additional conditions:

           a.      Defendant must get a job.

           b.      Defendant must promptly report his current address and any
                   change of address to his supervising officer.

           c.      Defendant must report weekly by telephone to his supervising
                   officer, or as otherwise directed by his supervising officer.

October 5, 2020.
                                           BY THE COURT:
                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
